Citation Nr: 1701225	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-12 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for an acquired psychiatric disorder, to include major depressive disorder (MDD) with anxiety, from March 31, 2010.

2. Entitlement to a temporary total evaluation for a hospitalization for an acquired psychiatric disorder, to include MDD with anxiety, from September 28, 2010, to November 4, 2010.

3. Entitlement to an increased rating in excess of 30 percent for an acquired psychiatric disorder, to include MDD with anxiety, from November 4, 2010, to June 18, 2015.

4. Entitlement to an increased rating in excess of 70 percent for an acquired psychiatric disorder, to include MDD with anxiety, from June 18, 2015.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the Veteran's claims for an increased rating in excess of 30 percent for an acquired psychiatric disorder (MDD) and a temporary total evaluation due to hospitalization, respectively.

The Board remanded the claims in August 2015, and instructed the Agency of Original Jurisdiction (AOJ) to readjudicate the claim based on the evidence received since the most recent supplemental statement of the case (SSOC).  In October 2015, the AOJ issued a rating decision granting an increased rating of 70 percent for an acquired psychiatric disability from June 18, 2015; and issued an SSOC continuing to deny a temporary total evaluation due to hospitalization.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 



FINDINGS OF FACT

1. Prior to March 18, 2010, the Veteran's acquired psychiatric disorder was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. From March 18, 2010, to September 28, 2010, the Veteran's acquired psychiatric disorder was manifested by no more than occupational and social impairment with reduced reliability and productivity.

3. From September 28, 2010, to November 4, 2010, the Veteran was hospitalized and received treatment for her depressive and anxiety symptoms.

4.  From November 4, 2010, to June 18, 2015, the Veteran's acquired psychiatric disorder was manifested by no more than occupational and social impairment with reduced reliability and productivity. 

5.  From June 18, 2015, the Veteran's acquired psychiatric disorder was manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1. Prior to March 18, 2010, the criteria for a rating in excess of 30 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9400 (2015).

2. From March 18, 2010, to September 28, 2010, the criteria for a rating of 50 percent, but not higher, for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, DC 9400.

From September 28, 2010, to November 4, 2010, the criteria for a temporary total evaluation for a hospitalization have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.29, 4.125, 4.126, 4.130, DC 9400.

3. From November 4, 2010, to June 18, 2015, the criteria for a rating of 50 percent, but not higher, for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, DC 9400.

4. From June 18, 2015, the criteria for a rating in excess of 70 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, DC 9400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 and Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

In this case, VA provided adequate notifications about the information and evidence necessary to substantiate the claims in letters issued in April 2010 and March 2011.  Specifically, the letters advised the Veteran of the evidentiary requirements for claims concerning increased rating and total temporary evaluation.  The letter also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Veteran does not assert prejudice from any notification deficiency, and none is identified by the Board.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In conclusion, the duty to notify was met. 

VA's duty to assist the Veteran in the development of her claims includes assisting her in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including VA medical records. 

VA provided adequate medical examinations and opinions for the Veteran's claims adjudicated herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In October 2010 and June 2015, the Veteran was afforded VA examinations for her psychiatric disorder.  The above examination reports include responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

II. Increased Ratings

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A temporary total disability rating will be assigned under 38 C.F.R. § 4.29 when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period exceeding 21 days or hospital observation at VA expense for a service-connected disability for a period exceeding 21 days.  38 C.F.R. § 4.29 (2015).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, DC 9400 as 30 percent disabling prior to June 18, 2015; and as 70 percent disabling from June 18, 2015.

Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9400.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

VA treatment records in July 2009 reflect that the Veteran was divorced but was currently living with her fiancé and her two daughters.  The Veteran reported she currently worked for VA.  She denied experiencing panic attacks since her divorce and stated that she slept well for seven to eight hours per night.  She reported that things were going well at home and that she had friends and family.  The examiner noted she went off her depression medication, and that she was doing well.  The Veteran reported that she had never been hospitalized for psychiatric reasons.  The examiner found the Veteran to be alert and oriented, with logical thought processes and no suicidal or homicidal ideations.  Her speech rate and rhythm were normal; and she was neatly groomed, casually dressed, and calm and cooperative.  Her mood was euthymic and she had no psychotic symptoms or cognitive deficits.  The Veteran endorsed that she had recovered from her traumatic experiences while in the military. 

VA treatment records in February 2010 indicate that the Veteran had become romantically interested in a co-worker and was getting an apartment with him despite the fact that he was currently married.  She reported she was under "an enormous amount of stress lately," and that she liked her work and was happy to be near family and friends again, but that she wanted her ex-husband, who was living with her, to move out.  She stated that she had begun to have problems with her memory, such as being on the elevator and forgetting which floor to go to, or why she was going to a particular place.  She denied any suicidal or homicidal ideations.

In March 2010, the Veteran reported that her memory was getting progressively worse, such as getting off the elevator at work and not knowing where she was, what day it was, or why she was there; paying her bills twice; and doing tasks again, such as bathing her children twice and shampooing her hair several times.  She stated that she recently moved in with her parents, and that her ex-husband, who was verbally abusive towards her and an alcoholic, insisted on moving in with her.  She endorsed extreme stress at work.  The examiner diagnosed her with MDD, generalized anxiety disorder (GAD), and posttraumatic stress disorder (PTSD), and noted that she had a history of sexual assault both prior to and during the military.  During the evaluation, she was cooperative, her speech was fluid, and she was a little anxious.  She denied suicidal and homicidal ideation; auditory, visual, and other hallucinations; and psychotic symptoms.  Her thought process was linear, and she was orientated.  She was assigned a GAF score of 48, and the examiner noted that she had had prior GAF scores of 52 in January 2004, and 55 in November 2003.

VA treatment records in September 2010 reflect that she checked herself into an inpatient psychiatric program.  The Veteran reported that she had been sexually assaulted in June 2010 and that her psychiatric symptoms had worsened since then.  She reported that she was depressed, continued to struggle with isolation and avoidance, was feeling numb and detached from others, that she had nightmares approximately twice a week, and had difficulty falling back asleep due to worrying about various aspects of her life.  She reported that she had been functional at work, to the point where she had been "burying herself in it" to cope with her life.  The examiners noted a history of PTSD, MDD, and GAD, as well as borderline personality disorder and a history of military sexual trauma (MST).  The Veteran reported depression but denied any passive or active suicidal ideations.  She endorsed PTSD symptoms specifically focused on isolation, feeling numb, and detachment from others.  She was diagnosed with PTSD, chronic MDD, and history of GAD and panic attacks.  She was assigned a GAF score of 41. 

An October 2010 VA examination report while the Veteran was hospitalized documents that she developed severe symptoms of depressive disorder due to the problems she was having in the military, to include an attempted suicide, anger, irritability, and depression.  The VA examiner found that the symptoms had worsened and that her recent sexual assault re-triggered her depression and anxiety.  He noted that the Veteran continued to have symptoms of depression, including feeling sad and depressed; problems with anger and irritability; poor sleep; low energy and no motivation; some active suicidal ideation; trouble focusing her attention; and not being able to enjoy her life.  The Veteran reported that she worked for VA and that while she had not missed any work, she "[kept] to herself at work with no contact with other workers."  The examiner stated that she became very emotional during the interview when talking about her losses.  She currently lived with her boyfriend, the father of her daughters, and reported an on-and-off relationship with him.  The examiner remarked that her symptoms had worsened and that she was "clearly more traumatized" by her recent rape, which had made her "symptoms of depression worse."  The examiner noted that she was feeling sad and depressed; had poor sleep, low energy, no motivation, and some suicidal ideation; and was nervous, anxious, and tense.  He found that she was "clearly having a more difficult time functioning on a daily basis because of her symptoms of depression and anxiety," and that she exhibited "significant social, cognitive, emotional, relationship, occupational, behavioral, and development impairment in all areas of her life."  He diagnosed her with depressive disorder not otherwise specified (NOS) with anxiety, and assigned her a GAF score of 49.

VA treatment records in December 2010 reveal that the Veteran was engaged and active in her counseling sessions.  She was pleasant and cooperative, casually dressed, with anxious mood with corresponding affect, oriented three times, and continued to make progress on her treatment goals.  She did not exhibit any significant impairment in consciousness, psychosis, or was at any risk of imminent harm to self or others.  

Records in February 2011 reflect that the Veteran was "slower at work," and had was experiencing periods of distraction, such as accidentally putting the milk in the microwave instead of the refrigerator.  She reported that her memory loss was about the same.  The examiner noted that she was well-groomed and had good eye contact, her speech was fluent, her affect within normal limits, she felt frustrated with her relationship, and her thought process was organized without suicidal or homicidal ideations or symptoms of psychosis.  The examiner diagnosed her with PTSD, MDD, and GAD, and assigned her a GAF score of 55.   

In April 2011, the Veteran continued to make progress in her treatment goals.  She was pleasant and cooperative, casually dressed, euthymic mood with corresponding affect, and oriented three times.  She did not exhibit any significant impairment in consciousness, psychosis, or was at any risk of imminent harm to self or others.  

In November 2011, the Veteran reported that she was currently living with her mother and her two daughters, and that she wanted to move in with her boyfriend.  She stated that her daughter's father had returned to the East Coast from assignment and that she had made it clear she did not want him or to move in with him.  She explained that they did things together for the children and shared property.  She indicated that she worked at VA, and that she was experiencing mood swings, which she attributed to the situation with the father of her children, and not being able to provide her daughters the type of life she would like.  The Veteran was well-groomed and had good eye contact, and her affect was within normal limits.  She stated that her mood varied, with some days being optimistic, and sometimes down or constrained.  Her thought process was organized; she did not exhibit suicidal or homicidal ideations, or psychosis; and her cognition was grossly intact.  She was diagnosed with PTSD, MDD, and GAD, and assigned a GAF score of 55.

VA treatment records in March 2013 reflect that the Veteran continued to feel stressed and overwhelmed with her relationship, her commute to work, and her finances.  She reported anger outbursts at work and having to miss work.  She also stated that she had "horrible sleep."

A June 2015 VA examination report documents that the Veteran worked full-time at VA and that she felt overwhelmed at work.  She reported that she was having significant difficulty getting the job done, had trouble concentrating, and felt unable to keep up with her work.  She was currently living with her boyfriend and her two daughters.  She stated that that she felt anxious, constantly worried, and could not "shut down her brain."  She indicated that she worked from home, but that she still had to interact with people from work, which was distracting.  She reported that she never socialized and sometimes did not go out of her house for weeks at a time.  She endorsed suicidal ideation without plan or intent.  The VA examiner noted that her GAD caused clinically significant occupational, social, and emotional impairment.  She exhibited symptoms of depressed mood, anxiety, chronic sleep impairment, and suicidal ideation.  The examiner diagnosed her with GAD, NOS, and stated that her depression was associated with her GAD and did not warrant a separate diagnosis at the time.  He found that the diagnosis was a progression of the prior rated disability.

VA treatment records in August 2015 indicate that the Veteran had a work-related conflict that triggered an increase in anxiety and depression, as well as trouble focusing and trouble sleeping at night.  She endorsed some fleeting thoughts of wanting to harm her children off and on over the past year and a half due to feeling overwhelmed trying to balance work and family life, as well as fleeting suicidal ideation.  She stated that she worked from home due to childcare and financial concerns.  She also reported that she "[blew] up" at times, and that she had video cameras and knives stored throughout the house to protect herself in case someone tried to harm her.  The examiner noted that she was guarded and vague throughout the interview and that it was difficult to obtain a full assessment.  She stated that she had restarted her medication and was agreeable to continuing medication management.  She was well-groomed, pleasant, and cooperative.  She was anxious and "a bit intense," and she had passive suicidal and homicidal thoughts without intent or plan.  Her thought process was linear and goal oriented, and she did not have any psychotic symptoms or perceptual disturbances.  Her memory was intact, and she had good insight and judgment.  The examiner diagnosed her with depression disorder NOS.

As an initial matter, the Board notes that the Veteran filed her claim for increase on March 31, 2010.  As such, the pertinent evidence spans from March 31, 2009, to the present.  See 38 C.F.R. 3.400(o).  Further, the Veteran contends that she is entitled to a disability rating in excess of 30 percent prior to June 18, 2015; in excess of 70 percent from June 18, 2015; and to a total temporary evaluation for hospitalization from September 28, 2010, to November 4, 2010.

As it pertains to the Veteran's psychiatric symptoms prior to March 18, 2010, the Board finds that a disability rating in excess of 30 percent is not warranted.  The evidence shows that the Veteran was working full-time, and living with her fiancé and her two daughters.  She reported that things were going well at home and denied experiencing any panic attacks.  The examiner noted that her appearance, thought processes, and thought contents were normal; and the Veteran stated that she had recovered from her traumatic experiences while in the military.  She did not exhibit any memory impairments, panic attacks, impaired judgment, or abstract thinking, and she did not experience difficulty establishing and maintaining effective work and social relationships.

From March 18, 2010, to September 28, 2010, the Veteran started to experience worsening memory impairment, where she would forget to pay her bills or activities she had already accomplished.  Further, she endorsed extreme stress at work and at home, and that she was having difficulties with her ex-husband who was abusive toward her.  At her March 2010 evaluation, she appeared anxious, but she did not endorse suicidal ideations, obsessional rituals, or near-continuous panic attacks; and she did not exhibit neglect of personal hygiene or impaired impulse control.  As such, a disability of 50 percent, but not higher, is warranted from March 18, 2010, to September 28, 2010.

From September 28, 2010, to November 4, 2010, the Veteran was hospitalized for psychiatric problems.  She reported that she was the victim of a rape, which had re-triggered her depression and anxiety.  The evidence reflects that she was experiencing depression, including feeling sad and depressed; problems with anger and irritability; poor sleep; low energy and no motivation; some active suicidal ideation; trouble focusing her attention; and not being able to enjoy her life.  Specifically, the October 2010 VA examiner found that she was "clearly more traumatized" by her recent rape, which had made her "symptoms of depression worse," and that she was "clearly having a more difficult time functioning on a daily basis because of her symptoms of depression and anxiety."  While the Board acknowledges that the Veteran was hospitalized due to a post-service sexual assault, and that she was diagnosed with PTSD during the course of her treatment, the Board notes that the Veteran not only received treatment for her depression during her hospitalization, but that the rape re-triggered her previous depressive and anxiety symptoms, and caused them to worsen such that she sought inpatient treatment.  Therefore, the Board finds entitlement to a temporary 100 percent rating under 38 C.F.R. § 4.29 based on hospitalization for the Veteran's psychiatric disorder is warranted for this time period.

From November 4, 2010, to June 18, 2015, the Veteran's psychiatric symptoms more closely approximated a disability rating of 50 percent.  In addition to her memory loss, which remained about the same, she reported that she was "slower at work," and that she was experiencing mood swings and anger outbursts.  She also stated that she was having trouble sleeping, was feeling overwhelmed and stressed at work, and had missed some days of work.  The examiners noted that her mood was euthymic and anxious, but that her speech was normal, that she did not endorse any suicidal or homicidal ideations, and that she was well-groomed and cooperative.  Further, she did not endorse any obsessional rituals, near-continuous panic or depression, spacial disorientation, or neglect of personal appearance.  While the Veteran indicated that she was stressed and overwhelmed at work, she continued to maintain an effective relationship with her mother and her two daughters, and she was in a romantic relationship.  As such, a disability rating of 50 percent, but not more, is warranted for this time period. 

From June 18, 2015, the Veteran's psychiatric symptoms more closely approximate a disability rating of 70 percent.  The evidence shows that while the Veteran experienced fleeting suicidal and homicidal thoughts, she was not a persistent danger to herself or others because she did not have any plan or intent to follow through.  The evidence also shows that she was having nightmares and trouble sleeping, that she never socialized outside her immediate family, that she had anger outbursts, and that she kept knives and video cameras throughout the house to protect herself in case she was attacked.  Further, she stated that she was stressed and overwhelmed at work and had significant difficulty meeting her production quota.  Nevertheless, the examiners noted that she was well-groomed, pleasant, and cooperative; that her thought process was linear and goal oriented; that she did not have any psychotic symptoms or perceptual disturbances; that her memory was intact; and that she had good insight and judgment.  In addition, the evidence did not show that she was disoriented to time and place, that she was unable to perform activities of daily living, or that she had grossly inappropriate behavior.  As such, a disability rating of 70 percent, but not more, is warranted.

The Veteran was assigned GAF scores of 48 in March 2010, 41 in September 2010, 49 in October 2010, and 55 in February 2011 and November 2011.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

In this instance, while the Veteran was assigned a GAF score of 48 in March 2010, her symptoms reflect moderate impairment in social or occupational function.  While she started experiencing memory impairment and stress both at work and at home, she was employed full-time at VA, she denied any suicidal or homicidal ideations, she did not endorse any panic attacks, she was living with her mother and two daughters, she was romantically involved, her speech was fluid, and her thought process was linear.  However, her GAF scores of 41 and 49 in September and October 2010 reflect her serious symptoms and social impairment at the time of her hospitalization.  Specifically, the evidence shows that she had suicidal ideation, that she struggled with social isolation and avoidance, that she was irritable and depressed, and that she had "significant social, cognitive, emotional, relationship, occupational, behavioral, and development impairment in all areas of her life."  Further, her GAF score of 55 in February and November 2011 reflect her more moderate symptoms and social functioning, such as her mood swings, social isolation, anger outbursts, and feeling stressed and overwhelmed at work.  

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that an increased rating in excess of 30 percent prior to March 18, 2010, is not warranted; that an increased rating of 50 percent, but not more, from March 18, 2010, to September 28, 2010, is warranted; that a total evaluation for a hospitalization from September 28, 2010, to November 4, 2010, is warranted; that a rating of 50 percent, but not higher, is warranted from November 4, 2010, to June 18, 2015; and that a rating in excess of 70 percent from June 18, 20105, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected acquired psychiatric disorder.  DC 9400 provides a rating based upon the extent to which all psychiatric symptoms impact occupational and social functioning.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected psychiatric disorder.  The Veteran has only been hospitalized once, and she does not claim that her service-connected psychiatric disability has rendered her unemployable.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due the Veteran's service-connected psychiatric disorder cannot be inferred, inasmuch as there is no suggestion in the record or by the Veteran that she is unemployable due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  To the contrary, the evidence shows that the Veteran has remained employed at VA throughout the appeal period, and reported that she works 12 to 16-hour days. 


ORDER

Entitlement to an increased rating of 50 percent, but not higher, for an acquired psychiatric disorder, to include MDD with anxiety, from March 18, 2010, to September 28, 2010, is granted.

Entitlement to a temporary total evaluation for a hospitalization from September 28, 2010, to November 4, 2010, is granted.

Entitlement to an increased rating of 50 percent, but not higher, for an acquired psychiatric disorder, to include MDD with anxiety, from November 4, 2010, to June 18, 2015, is granted.

Entitlement to an increased rating in excess of 70 percent for an acquired psychiatric disorder, to include MDD with anxiety, from June 18, 2015, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


